Citation Nr: 0218132	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to an increased evaluation for left 
hamstring and quadriceps strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for arthritis and 
spondylosis of the low back as secondary to service-
connected disability.

3.  Entitlement to service connection for chronic 
disability of the left hip as secondary to service-
connected disability.

4.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1979 to 
November 1983.  He also had previous unverified active and 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center in Wichita, Kansas, which 
denied these claims.  

Initially, the Board of Veterans' Appeals (Board) notes 
that in light of its decision to grant service connection 
for arthritis and spondylosis of the low back as secondary 
to service-connected disability, it will be necessary to 
remand the issue of entitlement to a total disability 
rating based on individual unemployability as the rating 
assigned for this disability may have an impact on 
entitlement to a total disability rating.  This issue will 
be addressed more fully in the remand portion of this 
decision.

The Board further notes that while the regional office 
(RO) has most recently adjudicated the issues of 
entitlement to service connection for low back, left hip 
and knee disorders on a new and material basis, the record 
does not reflect any previous final denial, and the Board 
will therefore consider these issues on a de novo basis.


FINDINGS OF FACT

1.  The veteran's left hamstring and quadriceps strain is 
manifested by subjective complaints of pain with some 
limitation of motion; muscle and nerve damage, if any, is 
not more than slight or mild in degree.

2.  The medical evidence does not show a current diagnosis 
of left hip or knee disability.

3.  The veteran's arthritis and spondylosis of the low 
back is related to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left hamstring and quadriceps strain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5024 (2002).

2.  Left hip and knee disorders were not related to 
service or service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

3.  Arthritis and spondylosis of the low back is causally 
related to service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background 

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  First, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

In this regard, the veteran has been afforded multiple 
examinations to permit the Board to properly assess the 
severity of this service-connected disability, and the 
Board is also aided by outpatient treatment records over 
the relevant time frame that further enable the Board to 
assign an appropriate evaluation.  Moreover, there are 
already multiple medical opinions pertinent to the claims 
seeking service connection for low back, left hip, and 
left knee disability.  While the record may not contain 
all of the veteran's Social Security Administration (SSA) 
records, the lack of all of the records from the veteran's 
SSA file is not significant where the veteran's primary 
treatment is with the VA, relevant private evaluation 
reports are already in the record, and neither the veteran 
nor his representative have contended that there are any 
such records that would assist in the evaluation of his 
left hamstring and quadriceps strain since 1999 or in 
addressing the veteran's claims for service connection.  
Finally, as a result of the Board's decision to grant 
service connection for low back disability, any failure to 
notify or develop this claim can not be prejudicial to the 
veteran.

The Board further finds that the veteran and his 
representative are clearly aware of the type of evidence 
that has been developed on the veteran's behalf as to 
these claims and the type of evidence that the veteran 
could submit to support his claims pursuant to August 2001 
statement of the case and June 2002 supplemental statement 
of the case.  With the exception of the submission of a 
Department of Veterans Affairs (VA) article on gait 
analysis, the veteran has chosen not to provide any 
additional evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the record reflects that 
the veteran has been provided with the applicable laws and 
regulations as to his claims.  Consequently, the Board 
finds that no further notice or development is required as 
to this matter pursuant to the VCAA.

Service medical records reflect that the veteran sustained 
an injury to his left thigh while playing softball in June 
of 1982, and that he continued to receive treatment for 
this condition during the remainder of 1982 and in 1983.  
There were also reports of left hip and knee pain but no 
diagnoses related to the left hip or knee other than in 
July 1982, at which time the assessment included resolving 
capsular injury of the left hip and probable mild patello-
femoral dysfunction of the left knee.  

The history of the veteran's service-connected disability 
shows that service connection for left hamstring and 
quadriceps strain was originally granted by a December 
1984 rating decision and assigned a noncompensable rating, 
effective from November 1983.  Service medical records 
were noted to reveal that the veteran was treated in 
service for a pulled muscle while playing softball, and 
that he was subsequently treated in 1982 and 1983 for 
problems in the posterior area of the left thigh.  January 
1984 VA examination revealed radiating tenderness to 
palpation on the posterior aspect of the left thigh and 
tenderness to extension of the hips against resistance.

VA joints examination in May 1998 revealed that the 
veteran reported pain and lack of endurance, but that this 
was not attributed to a specified source.  Physical 
examination demonstrated moderate medial laxity of the 
veteran's knee joints and pain at the extremes of motion 
of the left hip.  The diagnosis was moderate laxity of the 
knees.

VA muscles examination in May 1998 revealed complaints of 
unspecified chronic muscle pain.  The insertion of the 
left hamstring group was noted to be very tender and the 
veteran was noted to have chronic pain in the left lower 
extremity.  There was no scarring or tissue loss, but the 
examiner indicated that there was tendon damage to the 
insertion of the left hamstring group.  No nerve or joint 
damage was noted.  Muscle strength was found to be 
decreased with the left side indicated to be decreased by 
25 percent in comparison with the right.  The examiner 
also noted pain from the left buttocks into the hips down 
to the leg, ending just below the knee.  There was also a 
distinct popping of the left hip with active and passive 
range of motion, and the diagnosis was residuals of strain 
of the left hamstring and quadriceps.  

May 1998 VA spine examination indicated that the veteran 
reported chronic low back pain with pain radiating into 
the left hip and leg.  It was further noted that there was 
spasm and some left sciatic involvement.  X-rays were 
interpreted to reveal a mild degree of degenerative 
arthritis of the lumbar spine and lower thoracic spine.  
X-rays of the left hip revealed no evidence of acute 
fracture or dislocation.  The diagnosis was degenerative 
osteoarthritis of the spine.

VA outpatient records for the period of June to October 
1998 reflect that in June, the veteran complained of pain 
in the left hip, knee and thigh area.  In October 1998, 
the veteran's complaints consisted of lumbago and 
sciatica.

A November 1998 rating decision increased the rating for 
this disability to 10 percent, effective from February 27, 
1998.  The veteran subsequently filed an application for 
increased rating in September 1999.

November 1998 VA magnetic resonance imaging (MRI) of the 
hips was interpreted to be unremarkable with no evidence 
of avascular necrosis.  X-rays of the lumbosacral spine 
revealed lumbar spondylosis with hypertrophic spurring of 
the vertebral margins anteriorly and MRI of the lumbar 
spine revealed generalized spondylosis with hypertrophic 
spurring of the vertebral margins anteriorly without 
evidence of disc herniation or spinal stenosis.  

VA outpatient records for the period of April to September 
1999 reflect that in April, the veteran complained of low 
back and left hip pain.  The assessment was chronic low 
back pain due to degenerative joint disease (DJD).  At 
this time, it was believed that his leg and knee pain was 
caused by his back problem.  In June, the veteran reported 
pain across his low back and down his left leg to his 
knee.  He further reported that the symptoms began 
approximately two years earlier, when he was hit from the 
side in a softball game.  However, he also noted that he 
had had knee and back pain for years.  The diagnosis was 
chronic low back pain due to DJD.  Several days later, the 
veteran attributed his leg and back pain to an initial 
injury in the military in 1981, and recently aggravated by 
work-related activities.  He was currently employed by a 
sewage treatment plant.  The examining physician indicated 
that he would be assisting the veteran in considering 
accommodations for his physical limitations.  

A VA medical statement from June 1999 reflects that a VA 
medical facility had been providing treatment to the 
veteran for the previous 14 months for back, hip and left 
leg pain.  The statement recommended that the veteran 
should not lift more than 15 pounds, should not do 
extensive walking or standing on concrete, and avoid 
climbing, stooping or bending repeatedly as this would 
aggravate his current condition.  It was believed that the 
veteran would best be served by being transferred to an 
area where responsibilities were light and sedentary 
allowing him to sit or stand as his back could tolerate.

A June 1999 letter from the City of T. indicates that the 
veteran was being removed from Plant Operations due to the 
medical conditions outlined in the above-noted VA medical 
statement of June 1999.  While there was light duty 
currently available, it was indicated that this would only 
last for one month or to the end of July 1999.

A subsequent July 1999 letter to the veteran from the City 
of T. reflects the agreement that the veteran's last day 
of work with the City would be July 15, 1999.

Additional VA treatment records indicate that in August 
1999, psychiatric evaluation revealed that the veteran had 
been placed on medical disability effective July 1999.  In 
September 1999, there was an assessment of low back pain, 
spondylosis and DJD, and the physician noted that the 
veteran could do only sedentary work, since he was not 
able to do repetitive bending or stooping, or lift 
anything over 20 pounds.  

A January 2000 private medical report from Chiropractor M. 
reflects the veteran's assertion that he was no longer 
able to work due to an injury he sustained in the 
military.  The veteran further noted that he continued to 
treatment with the VA for this injury following his 
discharge from service in 1983.  His previous position was 
with a city sewage plant where he was involved in manning 
the plant and repairing pumps.  Since the city did not 
have a light duty situation beyond a month, he was placed 
on long term disability.  In 1997, he went back to the VA 
treatment due to problems with pain and dysfunction in the 
leg.  Chiropractor M. indicated that the veteran's 
problems were now significant with low back pain resulting 
from substituting back for leg function that was now 
manifested by DJD.  He was unable to work, including work 
of a sedentary nature.  Physical examination revealed a 
limp to the left and decreased range of low back motion of 
25 percent.  Flexion in the left hip was at 90 degrees 
with pain, compared with 110 degrees on the right.  
Flexion of the left knee was to 115 degrees compared with 
125 degrees on the right.  Strength in the left lower 
extremity was 5-/5 except with abduction at 4+/5 and 
adduction of 4/5.  There was also considerable pain in the 
groin on the left with abduction and crossing his legs, 
there was a slight decrease in sensation in the left inner 
foot, and a trigger point in the left medial knee and 
lateral hip.  The impression was significant arthritis in 
the low lumbar area, probably left hip and knee, 
myoligamentous strain residuals in the left thigh and hip 
girdle, and decreased function and pain.  

Chiropractor M. opined that the veteran's increased 
problems were due to his service-related injury, noting 
that the veteran had residuals of muscle strain with soft 
tissue changes that caused pain and decreased function in 
the left lower extremity and pain and decreased function 
in the low back with positive MRI and X-ray findings of 
significant degenerative joint/disc disease.  Chiropractor 
M. further commented that the veteran had been "walking 
funny" since 1984, had been involved in various 
occupations requiring significant physical activity, and 
that every step put stress on the low lumbar and hip area 
due to his imbalance.  The chiropractor concluded that the 
disability in the low back and left hip were directly 
related to the service-connected injury to the veteran's 
left knee in 1984.

A February 2000 letter from the Public Employees 
Retirement System reflects the veteran's eligibility for 
certain benefits based on his receipt of additional funds 
from SSA.

An April 2000 private medical report from Chiropractor M. 
reflects her reevaluation of the veteran at this time and 
continued complaints of back pain.  Physical examination 
revealed that the veteran continued to walk with a limp on 
the left and still had mild decreased range of motion in 
the back, left hip and left knee.  There was also 
continued left lower extremity weakness in the 4 to 5-/5 
range.  There was a 2-centimeter difference in 
circumference of the thighs with the right larger than the 
left, tautness in the quadratus lumborum with palpation 
tension in the paraspinals into the thoracic area, and 
slight decrease in sensation in the inner foot and leg.  

An April 2000 notice from SSA reflects its determination 
that the veteran had a high school education and was 
eligible for Supplemental Security Income benefits, 
effective from July 15, 1999.

May 2000 VA X-rays of the lumbar spine were interpreted to 
reveal lumbar osteophytes.

VA orthopedic examination in June 2000 revealed this 
examiner's summary of the veteran's recent diagnostic 
studies, his work history, the history of the veteran's 
in-service injury, and the veteran's pertinent post-
service medical treatment.  He further noted the veteran's 
complaints of limping, numbness in the left lower 
extremity, pain and generalized weakness.  The veteran 
asserted that his low back pain began in 1984 or 1985.  
The examiner did not review the actual films from the MRI 
conducted in November 1998.  Physical examination revealed 
that the veteran walked with a limp, but that there was no 
particular evidence of disuse of leg muscles.  
Circumference of the thighs was noted to reveal that the 
left side was 1 centimeter smaller than the right.  A 
prominent feature of the physical examination was found to 
be that every maneuver was done very carefully and slowly 
with complaints of pain, such as grunting and sighing.  
The examiner also found that there were a number of 
exaggerated facial and body responses to motion parts of 
the examination.  

Examination of the back did not reveal muscle spasm.  The 
veteran complained of pain throughout lumbar flexion, and 
lumbar extension was at 15 degrees, right lateral tilt was 
15 degrees, and left lateral tilt was 20 degrees.  During 
all of these maneuvers the veteran complained of pain.  
Pinprick was noted to be sharper in every place along the 
right leg as compared with the left.  While palpation of 
the left thigh was said to cause a lot of tenderness, 
there was no evidence of swelling, redness or other 
deformity, and the muscle definition was indicated to be 
very good.  Examination of the left hip was indicated to 
be resisted and said to be painful in all planes, and 
there was fairly strong knee extension power against 
resistance.

The examiner commented that his examination did not reveal 
any clear signs of any nerve root or disc problem, or any 
clear evidence of a physical problem that would cause the 
veteran's complaints.  The examiner believed that a muscle 
strain in 1985 and the one in 1982 could not be expected 
to cause chronic problems of pain the veteran currently 
had.  The examiner opined that the mild changes seen in 
the lumbar spine X-rays and MRI would have no kind of 
relationship to the muscle strain injuries that the 
veteran had.  He further commented that X-rays of the hips 
and knees revealed negative findings, and that the veteran 
did not have any degenerative problems.

The veteran subsequently provided a VA article on 
evaluating various types of gait problems.


II.  Analysis

Entitlement to an Increased Evaluation for Left Hamstring 
and Quadriceps Strain

The veteran's service-connected left hamstring and 
quadriceps strain disorder does not have a specific 
diagnostic code.  Therefore, it has been appropriately 
rated as 10 percent disabling by analogy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2002), for 
tenosynovitis, which is in turn rated on the limitation of 
motion of the affected part, as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
but not added under Diagnostic Code 5003.  Absent 
limitation of motion, a 10 percent rating is assigned with 
X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
assigned with X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), a 30 
percent rating is provided for limitation of flexion of 
the leg to 15 degrees, a 20 percent rating for flexion 
limited to 30 degrees, a 10 percent rating for flexion 
limited to 45 degrees, and a noncompensable rating for 
flexion limited to 60 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002), a 30 percent rating is 
provided for extension of the leg limited to 20 degrees, a 
20 percent rating where extension is limited to 15 
degrees, a 10 percent rating where extension is limited to 
10 degrees and a noncompensable rating where extension is 
limited to 5 degrees.

The veteran is not service-connected for more than one 
major joint.  His service-connected disability has at no 
time been manifested by compensable limitation of motion 
of the left leg.  Therefore, the Board finds that a rating 
in excess of 10 percent is not warranted under either 
Diagnostic Codes 5260, 5261 or 5024.  In addition, while 
the veteran may contend that the current 10 percent 
evaluation also does not adequately consider the veteran's 
pain on functional use pursuant to DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), and 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2002), the Board does not agree.  Once again, the 
Board observes that while the record reveals significant 
limitations brought about by the veteran's physical 
disabilities, the record does not currently reflect 
significant limitation brought about by this particular 
service-connected disability.  It is highly probative 
evidence that the recent VA examination showed "no clear 
evidence of physical problems that would cause the kind of 
complaints [the veteran] has."  In fact, as was noted 
above, the left leg has not yet exhibited compensable 
limitation of motion, and the Board finds that it is the 
veteran's pain and noncompensable motion that justifies 
the current rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Accordingly, a higher rating is not 
warranted pursuant to the criteria for musculoskeletal 
injuries, and the Board therefore must consider other 
potentially applicable rating criteria.

In this regard, the Board finds that the application of 
the muscle injury criteria is not warranted as there is no 
evidence of muscle damage.  However, even if one were to 
assume the existence of some muscle damage in connection 
with this in-service injury, it would not be considered 
more than slight muscle damage to one or more muscles in 
Muscle Groups XIII to XVIII, which would not result in a 
compensable evaluation under the rating criteria 
applicable to muscle injuries.  38 C.F.R. § 4.73, 
Diagnostic Codes 5313 to 5318 (2002).  In addition, as 
there is no indication that muscles of more than one 
anatomical region have been affected, even if it were 
shown that there was damage to muscle groups that acted on 
both the left hip and knee, this would still not warrant a 
higher rating as the relevant criteria only apply to 
compensable muscle group injuries.  38 C.F.R. § 4.55 
(2002).

In light of the fact that there is some medical evidence 
of lost sensation in the left lower extremity and 
complaints of numbness, the Board has also considered the 
criteria relating to nerve injuries.  However, findings of 
mild sensation loss would not be indicative of more than 
mild impairment which equates to a 10 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2002), and 
noncompensable ratings under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, and 8530 (2002).  It 
should also be noted that a muscle injury rating can not 
be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  

In summary, the Board must conclude that a preponderance 
of the evidence is against an evaluation in excess of 10 
percent for the veteran's service-connected left hamstring 
and quadriceps strain.

Entitlement to Service Connection for Arthritis and 
Spondylosis of the Low Back, a Left Hip Disorder, and a 
Left Knee Disorder, as Secondary to Service-Connected 
Disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the medical evidence does not reflect 
diagnosis of disability associated with the veteran's left 
hip and knee.  Therefore, there is no current evidence of 
disability that can be linked to service or service-
connected disability.  In this regard, although the record 
does reflect periodic objective findings with respect to 
both the veteran's left hip and knee, none of these 
findings were found to warrant a specific medical 
diagnosis or disability.  Complaints of pain are a 
symptom, not a chronic medical disorder, in of itself, 
sufficient to constitute a disability for VA purposes.  
The Board would further note that while Chiropractor M. 
has made an effort to link probable left hip arthritis to 
the veteran's service-connected disability, arthritis must 
be demonstrated by X-ray findings for VA benefits 
purposes, and no such X-ray findings are of record.  

Under the basic statutory framework and the case law, it 
is clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 
1328 (Fed.Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  It has also been held that the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and 
their residual conditions..."  38 C.F.R. § 4.1 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  Consequently, 
since "disability" for VA compensation purposes is not 
shown to be present as to these claims, a preponderance of 
the evidence is clearly against entitlement to service 
connection for either a left hip or left knee disorder.

However, with respect to the claim for service connection 
for arthritis and spondylosis of the low back, while the 
diagnostic evidence does not indicate significant 
pathology in the low back, it does reflect X-ray and MRI 
findings of lumbar DJD and spondylosis.  Thus, the Board 
finds that this claim satisfies the initial requirement of 
a current disability.  

Moreover, while it is apparent that Chiropractor M. may 
not have examined the claims file, she did examine the 
veteran and concluded that the veteran's increased 
problems were due to his service-related injury, noting 
that the veteran had residuals of muscle strain with soft 
tissue changes that caused pain and decreased function in 
the left lower extremity and pain, and decreased function 
in the low back with positive MRI and X-ray findings of 
significant degenerative joint/disc disease.  Chiropractor 
M. further noted that the veteran had been "walking funny" 
since 1984, and had been involved in occupations requiring 
significant physical activity, and that every step put 
stress on the low lumbar and hip area due to his 
imbalance.  The chiropractor further concluded that the 
disability in the low back and left hip were directly 
related to the service-connected injury to the veteran's 
left knee in 1984.  Thus, while the lack of a specific 
left hip/knee diagnosis or X-ray findings of left hip and 
knee arthritis preclude the grant of service connection 
for a disorder of the left hip or knee, Chiropractor M.'s 
opinion does support a link between current diagnoses of 
arthritis and spondylosis of the low back and the 
veteran's service-connected disability.  

The Board has also examined the recent opinion of the June 
2000 VA examiner and finds that despite the fact that this 
examiner opined that the mild changes seen in the lumbar 
spine X-rays and MRI would have no kind of relationship to 
the muscle strain injuries that the veteran demonstrated, 
the Board does not find that the basis for the examiner's 
opinion is any more persuasive than the basis for 
Chiropractor's opinion in support of the veteran's claim.  
In fact, Chiropractor M. goes into great detail on how an 
improper gait can lead to greater disability and the June 
2000 VA examiner has little discussion as to the merits of 
this position.  Thus, as the Board has determined the 
evidence to be in relative equipoise as to this claim, the 
Board finds that it must give the benefit of the doubt to 
the veteran, and that service connection for arthritis and 
spondylosis of the low back is therefore warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
left hamstring and quadriceps strain is denied.

The claim for service connection for chronic disability of 
the left hip as secondary to service-connected disability 
is denied.

The claim for service connection for a left knee disorder 
as secondary to service-connected disability is denied.
	
	(CONTINUED ON NEXT PAGE)


The claim for service connection for arthritis and 
spondylosis of the low back as secondary to service-
connected disability is granted.


REMAND

The veteran contends that he is unemployable due solely to 
service-connected disabilities and is entitled to a total 
disability rating based on individual unemployability due 
to service-connected disability.  A total rating based on 
individual unemployability may be assigned where service-
connected disabilities result in such impairment of mind 
or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15 (2002).  If there is only one service-
connected disability, it must be rated at 60 percent or 
more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2002).

In this case, at the time of the most recent rating 
decision, the veteran had only one service-connected 
disability and as it was and continues to be rated as 10 
percent disabling, it does not satisfy the schedular 
criteria for a total disability rating.  38 C.F.R. § 
4.16(a).  However, service connection has now been 
established for arthritis and spondylosis of the low back 
which, together with the veteran's 10 percent evaluation 
for left hamstring and quadriceps strain, may result in 
service-connected evaluations that combine to meet the 
requirements of 38 C.F.R. § 4.16(a).  Accordingly, the 
Board finds that the veteran's claim for total disability 
rating based on individual unemployability is not now ripe 
for adjudication.  Holland v. Brown, 6 Vet. App. 443, 445 
(1994), citing Begin v. Derwinski, 3 Vet. App. 257 (1992).

Accordingly, the case is remanded to the RO for the 
following: 

1.  Upon the assignment of an 
evaluation for recently service-
connected arthritis and spondylosis of 
the low back as warranted by the 
evidence, the RO should determine 
whether the veteran meets the rating 
criteria for a total disability rating 
based on individual unemployability set 
forth in 38 C.F.R. § 4.16(a).  Whether 
he does or does not meet the schedular 
rating criteria of 38 C.F.R. § 4.16(a), 
the RO should determine whether the 
veteran is precluded, by his service-
connected disabilities, from following 
a substantially gainful occupation and, 
if he is so precluded, assign a total 
disability rating pursuant to section 
4.16(a) or (b), as appropriate.

2.  After the foregoing actions have 
been taken, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, and its 
implementing regulation, is completed.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

